760 F.2d 85
M. Douglas BERRY, Trustee in Bankruptcy for Joe LouisCaldwell, Bankrupt, Appellant,v.UNITED STATES of America, Appellee.
No. 84-1902.
United States Court of Appeals,Fourth Circuit.
Argued April 3, 1985.Decided April 29, 1985.

M. Douglas Berry, Greensboro, N.C.  (Gabriel, Berry, Weston & Weeks;  N. Carlton Tilley, Jr.;    Osteen, Adams, Tilley & Walker, Greensboro, N.C., on brief), for appellant.
John F. Murray, Washington, D.C.  (Kenneth W. McAllister, U.S. Atty., Greensboro, N.C., Glenn L. Archer, Jr., Asst. Atty. Gen.;    Michael L. Paup, Richard Farber;  Thomas M. Preston, Washington, D.C., on brief), for appellee.
Before HALL and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Plaintiff, M. Douglas Berry, trustee in bankruptcy for the estate of Joe Louis Caldwell, appeals from an order of the district court, denying his motion for summary judgment and granting summary judgment for defendant, the United States, in this action for a refund of federal income taxes.


2
On appeal, Berry contends that the district court erred in holding that payments which Berry received on behalf of the bankrupt taxpayer, Caldwell, in 1977, 1978, and 1979, pursuant to a guaranteed deferred compensation employment contract executed by Caldwell in 1970, were taxable in the respective years of receipt.


3
Upon consideration of the record, briefs, and oral argument, we find appellant's contention to be without merit and affirm for the reasons expressed by the district court.   Berry v. United States, 593 F.Supp. 80 (M.D.N.C.1984).


4
AFFIRMED.